Citation Nr: 1442882	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-05 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for residuals of a crush injury to the 1st, 2nd, and 3rd digits of the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had service from February 1986 to February 2006.  

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the RO which, in pertinent part, granted service connection for the Veteran's residuals of a crush injury of the left hand and assigned a noncompensable disability evaluation effective March 1, 2006.

In October 2013, the Board, in pertinent part, denied the Veteran's claim on appeal. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In April 2014, the Court granted the parties Joint Motion for Remand vacating the October 2013 decision with regard to the issue on appeal and remanding the Veteran's claim for further development.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Residuals of a crush injury of the 1st, 2nd, and 3rd digits of the left hand are manifest by complaints of weakness and reduced dexterity. The Veteran has full range of motion of all the fingers of the left hand without pain.


CONCLUSION OF LAW

The criteria for a compensable disability rating for residuals of a crush injury to the 1st, 2nd, and 3rd digits of the left hand are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5222, 5228-5229 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for left hand disability, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. However, as this appeal stems from the initial grant of service connection for residuals of a crush injury to the 1st, 2nd, and 3rd digits of the left hand, the notice letter did not contain an explanation of the general rating criteria relevant to his residuals of a crush injury to the 1st, 2nd, and 3rd digits of the left hand.

The October 2009 Statement of the Case (SOC) set forth applicable criteria for ratings for residuals of a crush injury to the 1st, 2nd, and 3rd digits of the left hand; the April 2013 Supplemental SOC (SSOC) readjudicated the claim. Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA treatment records and examination reports.    

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the disabilities have not significantly changed and uniform evaluations are warranted.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The Veteran was assigned a noncompensable evaluation for residuals of a crush injury to the 1st, 2nd, and 3rd fingers of the left hand pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5222, which provides for a 20 percent evaluation for favorable ankylosis of the long, ring and little fingers of the hand (major and minor) or favorable ankylosis of the index, long and ring; index long and little; or, index, ring and little fingers of the minor hand. A 30 percent rating is assigned for favorable ankylosis of the index, long and ring; index long and little; or, index, ring and little fingers of the major hand or favorable ankylosis of the thumb and any two fingers of the minor hand. A 40 percent rating is assigned for favorable ankylosis of the thumb and any two fingers of the major hand. However, as discussed below, the Veteran does not have ankylosis of the left hand.  Diagnostic Codes 5228-5229 are also for consideration.  Under Diagnostic Code 5228, a noncompensable disability evaluation is assigned for limitation of motion of the thumb with a gap of less than one inch (2.5cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent disability evaluation is assigned for a gap of one to two inches (2.5 to 5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Under Diagnostic Code 5229, a noncompensable disability evaluation is assigned for limitation of motion of the index or long finger with a gap of less than one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by no more than 30 degrees.  A 10 percent disability evaluation is assigned where there is limitation of motion of the index or long finger with a gap of one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by more than 30 degrees.  

Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011). Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Moreover, functional impairment must be supported by adequate pathology. Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40). Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5003 (degenerative arthritis) and DC 5010 (traumatic arthritis).  



Analysis

In this case, the Board concludes that the symptoms of the Veteran's residuals of a crush injury to the 1st, 2nd, and 3rd digits of the left hand do not warrant assignment of a compensable rating.

The Veteran was initially afforded a VA examination in August 2006.  The report indicates that the Veteran is right hand dominant.  He complained of numbness of the 2nd and 3rd digits of the left hand, as well as the left thumb; he denied weakness and pain.  Examination of his left hand showed normal flexion and extension of the carpometacarpal, proximal interphalangeal, and distal interphalangeal joints of the 2nd and 3rd digits of the left hand.  He also had normal range of motion of the left thumb, and could approximate his left thumb to the tips of the 2nd through 5th digits of the left hand.

February 2007 report of VA neurological disorders examination documents the Veteran's complaint of daily pain in his hands and thumbs that affected his ability to work as long as he previously was able to work. He needed to take frequent breaks and this was frustrating to him. Objectively, he had normal range of motion in the wrist, thumb and in all of his fingers. EMG of the upper extremities showed mild bilateral carpal tunnel syndrome. The diagnosis was bilateral carpal tunnel syndrome.

The December 2012 VA examination report states that the Veteran complained of reduced dexterity and weakness from pain and numbness during flare-ups; he also complained of decreased motion of the fingers in the winter.  The Veteran is right hand dominant.  Upon examination, there was no limitation of motion or painful motion for any finger or thumb, even after repetitive motion testing.  The Veteran did not have any functional loss or impairment of the left hand, fingers, or thumb; there was no weakness, excess fatigability, pain on movement, incoordination, swelling, or deformity.   There was also no pain on palpation, hand grip was 5/5, and there was no ankylosis.  X-rays did not show acute fracture or dislocation; there was deformity at the distal phalangeal tuft of the 2nd and 3rd digits, but soft tissue was normal. There was no evidence of arthritis.

The Veteran does not have favorable ankylosis of any finger of his left hand. Therefore, a compensable rating pursuant to DC 5222 is not warranted. Further, the competent evidence of record does not support a compensable evaluation under Diagnostic Code 5228 or 5229.  In order to warrant a 10 percent evaluation there must be evidence of limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers (DC 5228). A 10 percent disability evaluation may also be assigned where there is limitation of motion of the index or long finger with a gap of one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by more than 30 degrees (DC 5229).  Here, there was no limitation of motion of the thumb or the 1st through 5th fingers; the Veteran had full grip strength, and there was no functional loss or weakened movement of his left hand.  There was no evidence of incoordination, atrophy, or ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5222, 5228-5229.  Although he complained of numbness, he is separately rated for carpal tunnel syndrome.    

The Board has also considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence, prepared by skilled professionals, are far more credible and probative than his lay assertions in determining that his residuals of a crush injury to the 1st, 2nd, and 3rd digits of the left hand does not meet the criteria for a compensable rating. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, although the Veteran had complained of pain and reduced dexterity with flare-up and decreased motion of the fingers in the winter, the more credible and probative evidence established that he did not have pain on motion, limitation of motion or any functional impairment at the December 2012 VA examination (performed during a winter month). See 38 C.F.R. §§ 4.59.

For all the foregoing reasons, the Board finds that a compensable rating for the residuals of a crush injury to the 1st, 2nd, and 3rd digits of the left hand is not warranted at any time pertinent to this appeal.  

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point have the disabilities been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms and effects of the Veteran's residuals of a crush injury to the 1st, 2nd, and 3rd digits of the left hand are fully contemplated by the applicable rating criteria. The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's residuals of a crush injury to the 1st, 2nd, and 3rd digits of the left hand is contemplated by the noncompensable rating, which takes account of both the individual symptoms and the overall impairment caused by the residuals of a crush injury to the 1st, 2nd, and 3rd digits of the left hand. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required. In any event, the above evidence reflects that the effects of the residuals of a crush injury to the 1st, 2nd, and 3rd digits of the left hand on the Veteran's employment did not constitute marked interference with employment, i.e., beyond that contemplated by the assigned noncompensable rating. See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"). Moreover, there is no evidence of frequent hospitalization, or indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for residuals of a crush injury to the 1st, 2nd, and 3rd digits of the left hand is not warranted. 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a compensable rating for residuals of a crush injury to the 1st, 2nd, and 3rd digits of the left hand is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


